Per curiam.
This Court rejected the first petition for voluntary discipline filed by Respondent Kenneth A. Glenn (State Bar No. 001170), see In the Matter of Glenn, 291 Ga. 49 (727 SE2d 495) (2012) (rejecting petition seeking imposition of a Review Panel reprimand), noting that Glenn had promised to refund $1,500 of his retainer to his client by a date certain, but failed to establish that he had made any effort to fulfill that promise. The State Bar then filed a Formal Complaint charging Glenn with violations of Rules 1.3,1.4 and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). Glenn responded with this petition for voluntary discipline in which he admitted violating Rules 1.3 and 1.4 and requested imposition of a public reprimand, but stated that he was willing to accept a suspension not to exceed six months. Glenn presented evidence that he finally made the $1,500 payment to his client in September 2012. The State Bar stated no *812objection to Glenn’s petition and set forth no preference as to the discipline to be imposed. The special master, Patrick E. Longan, recommends accepting Glenn’s petition and imposing a public reprimand. We agree.
Decided April 15, 2013.
Paula J. Frederick, General Counsel State Bar, A. M. Christina Petrig, Assistant General Counsel State Bar, for State Bar of Georgia.
The facts, which are discussed in Glenn, supra, establish that Glenn violated Rules 1.3 and 1.4 of the Georgia Rules of Professional Conduct. The maximum sanction for a violation of Rule 1.4 is a public reprimand, while the maximum sanction for a violation of Rule 1.3 is disbarment. In mitigation, however, Glenn has no prior disciplinary history and it appears that he acted with no dishonest or selfish motive. Further, Glenn has established that he actually made the promised restitution payment to his client. Accordingly, this Court agrees to accept Glenn’s petition for voluntary discipline and hereby orders that he receive a public reprimand in accordance with Bar Rules 4-102 (b) (3) and 4-220 (c) for his admitted violations of Rules 1.3 and 1.4.

Petition for voluntary discipline accepted. Public reprimand.


All the Justices concur.